                   1      EDWIN AIWAZIAN, Bar No. 232943
                          Edwin@lfjpc.com
                   2      ARBY AIWAZIAN, Bar No. 269827
                          arby@lfjpc.com
                   3      JOANNA GHOSH, Bar No. 242479
                          joanna@lfjpc.com
                   4      LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203
                   5      Glendale, CA 91203
                          Telephone: 818.265.1020
                   6      Facsimile:    818.265.1021

                   7      Attorneys for Plaintiffs
                          GEORGE HOZI AND MANUEL CHAVIRA
                   8

                   9      BARBARA BLACKBURN, Bar No. 253731
                          bblackburn@littler.com
                10        SIMERDIP KHANGURA, Bar No. 272525
                          skhangura@litter.com
                11        LITTLER MENDELSON, P.C.
                          500 Capitol Mall, Suite 2000
                12        Sacramento, CA 95814
                          Telephone: 916.830.7200
                13        Facsimile: 916.561.0828

                14        Attorneys for Defendant
                          INTEGRATED ENERGY TECHNOLOGIES INC.
                15

                16
                                                          UNITED STATES DISTRICT COURT
                17
                                                          EASTERN DISTRICT OF CALIFORNIA
                18
                          GEORGE HOZI, individually, and on behalf       Case No. 2:18-CV-02006-JAM-KJN
                19        of other members of the general public
                          similarly situated; MANUEL CHAVIRA,            Assigned to the Honorable John A. Mendez
                20        individually, and on behalf of other members
                          of the general public similarly situated,      JOINT STIPULATION TO CONTINUE
                21                                                       DEFENDANT’S RESPONSIVE
                                            Plaintiffs,                  PLEADING DEADLINE; ORDER
                22                                                       THEREON
                          v.
                23
                                                                         Complaint filed: May 4, 2018
                24        INTEGRATED ENERGY TECHNOLOGIES                 First Amended Complaint filed: June 1, 2018
                          INC., an unknown business entity;              Second Amended Complaint filed: December
                25        DONCASTERS GCE, an unknown business            16, 2019
                          entity; and DOES 1 through 100, inclusive,
                26
                                            Defendants.
                27

                28        JOINT STIPULATION TO CONTINUE
LITTLER MENDELSON, P.C.
    500 CAPITOL MALL      DEFENDANT’S RESPONSIVE PLEADING                                  Case No. 2:18-CV-02006-JAM-KJN
        SUITE 2000
  SACRAMENTO, CA 95814
                          DEADLINE; [PROPOSED] ORDER THEREON
       916.830.7200
                   1              Plaintiffs George Hozi and Manuel Chavira (“Plaintiffs”) and Defendant Integrated Energy

                   2      Technologies, Inc. 1 (“Defendant” or “IET”) (collectively, the “Parties”), by and through their

                   3      respective counsel of record, hereby agree and respectfully stipulate as follows:

                   4              1.     WHEREAS, the Parties reached a class wide settlement and Plaintiffs subsequently

                   5      filed a Motion for Preliminary Approval of the Class Action Settlement on October 23, 2019 (Dkt.

                   6      #17).

                   7              2.     WHEREAS, to effectuate the terms of the Parties’ settlement agreement, Plaintiffs

                   8      requested in their Motion for Preliminary Approval of the Class Action Settlement that the Court

                   9      grant them leave to amend their First Amended Complaint “in order to, inter alia, flesh out and

                10        formally allege a claim under PAGA” and that their Second Amended Class Action Complaint for

                11        Damages and Enforcement under the Private Attorneys General Act, California Labor Code § 2698,

                12        ET SEQ. (“Second Amended Complaint”) be deemed filed after the 65-day PAGA notice period

                13        elapsed. Id.

                14                3.     WHEREAS, the Court granted Plaintiffs’ Motion for Preliminary Approval of the

                15        Class Action Settlement on November 19, 2019, and on December 16, 2019, Plaintiffs filed their

                16        Second Amended Complaint (Dkt. #20).

                17                4.     WHEREAS, pursuant to the Parties’ settlement agreement and the Court’s Order

                18        Granting Preliminary Approval of the Class Action Settlement, “the Second Amended Complaint

                19        shall be deemed stricken, null and void ab initio, with the previously-filed First Amended Class

                20        Action Complaint for Damages being deemed the operative complaint” in the event that the Parties’

                21        settlement does not become final. Id.

                22                5.     WHEREAS, in light of the Court’s Order Granting Preliminary Approval of the

                23        Class Action Settlement, the Parties respectfully request that the Court relieve Defendant of its duty

                24        to file a responsive pleading to Plaintiffs’ Second Amended Complaint and, in the event the Court

                25
                          1
                            Plaintiffs named two separate defendants in their complaint – Integrated Energy Technologies Inc.
                26        and “Doncasters GCE.” Doncasters GCE is the name under which Integrated Energy Technologies,
                          Inc. (now named as Doncasters US Fabrications Inc.) did business in California. “Doncasters GC”
                27        was not a separate entity from Integrated Energy Technologies Inc.– they were one and the same
                          company.
                28
LITTLER MENDELSON, P.C.   JOINT STIPULATION TO CONTINUE
    500 CAPITOL MALL
        SUITE 2000        DEFENDANT’S RESPONSIVE PLEADING                   2.                  Case No. 2:18-CV-02006-JAM-KJN
  SACRAMENTO, CA 95814
       916.830.7200
                          DEADLINE; [PROPOSED] ORDER THEREON
                      1      does not grant final approval of the Parties’ class action settlement, extend Defendant’s deadline to

                      2      file a responsive pleading to Plaintiffs’ First Amended Complaint until 14 days after the Court enters

                      3      the order denying final approval of the Parties’ class action settlement.

                      4             THEREFORE, the Parties respectfully request that the Court relieve Defendant of its duty

                      5      to file a responsive pleading to Plaintiffs’ Second Amended Complaint and, in the event the Court

                      6      does not grant final approval of the Parties’ class action settlement, extend Defendant’s deadline to

                      7      file a responsive pleading to Plaintiffs’ First Amended Complaint until 14 days after the Court enters

                      8      the order denying final approval of the Parties’ class action settlement.

                      9                                                    Respectfully submitted,

                   10               Dated: December 27, 2019

                   11                                              By:     /s/ Barbara A. Blackburn
                   12                                                      BARBARA BLACKBURN
                                                                           SIMERDIP KHANGURA
                   13                                                      LITTLER MENDELSON, P.C.
                                                                           Attorneys for Defendant
                   14                                                      INTEGRATED ENERGY TECHNOLOGIES INC.
                   15

                   16               Dated: December 27, 2019
                   17
                                                                   By:     /s/ Edwin Aiwazian (as authorized on 12/27/19)
                   18                                                      EDWIN AIWAZIAN
                                                                           JOANNA GHOSH
                   19                                                      LAWYERS for JUSTICE, PC
                                                                           Attorneys for Plaintiffs
                   20                                                      GEORGE HOZI AND MANUEL CHAVIRA
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LITTLER MENDELSON, P.C.
                             JOINT STIPULATION TO CONTINUE
    500 CAPITOL MALL
        SUITE 2000
                             DEFENDANT’S RESPONSIVE PLEADING                    3.                   Case No. 2:18-CV-02006-JAM-KJN
  SACRAMENTO, CA 95814       DEADLINE; [PROPOSED] ORDER THEREON
     9 1 6 .8 3 0 .7 2 0 0
                      1                                                   ORDER
                      2
                                    Having read and considered the Parties’ Joint Stipulation to Continue Defendants’
                      3
                             Responsive Pleading Deadline, and good cause appearing wherefore, the Court hereby ORDERS
                      4
                             that Defendant is relieved of its duty to file a responsive pleading to Plaintiffs’ Second Amended
                      5
                             Complaint. Further, in the event the Court does not grant final approval of the Parties’ class action
                      6
                             settlement, the Court extend Defendant’s deadline to file a responsive pleading to Plaintiffs’ First
                      7
                             Amended Complaint until 14 days after the Court enters the order denying final approval of the
                      8
                             Parties’ class action settlement.
                      9

                   10
                                    IT IS SO ORDERED.
                   11

                   12        Date: 12/30/2019                                       /s/ John A. Mendez_______________________
                                                                                    HON. JOHN A. MENDEZ
                   13
                                                                                    UNITED STATES DISTRICT COURT JUDGE
                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LITTLER MENDELSON, P.C.
                             JOINT STIPULATION TO CONTINUE
    500 CAPITOL MALL
        SUITE 2000
                             DEFENDANT’S RESPONSIVE PLEADING                   4.                 Case No. 2:18-CV-02006-JAM-KJN
  SACRAMENTO, CA 95814       DEADLINE; [PROPOSED] ORDER THEREON
     9 1 6 .8 3 0 .7 2 0 0
